Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu TW201801969A (hereinafter Xu) in view of Liu 5881988 (hereinafter Liu).
Regarding Claim 1, Xu discloses a bicycle seat post assembly comprising: a base assembly connectable to a bicycle and having an outer tube (11) having an upper end, a lower end spaced apart from the upper end along an assembly axis; an extension assembly comprising an inner tube (12) having an upper end for connecting to a bicycle seat, a lower end that is telescopically receivable in the outer tube (par. 48, Fig. on pg 26 of attached translation) and an inner contact member (24 or 31) positioned toward the lower end of the inner tube and slidable with the inner tube within the outer tube, and a positioning assembly comprising a shim (the other of 24 or 31) that is attachable to one of the inner tube and the outer tube (par. 50, Fig. on pg 26). Xu fails to disclose an outer contact member provided toward the upper end of the outer tube. However, Liu teaches an outer contact member (25) provided toward the upper end of the outer tube (col. 2, lines 16-18, Figs 2-3). It would have been obvious to one of 
Regarding Claim 2, Xu discloses the assembly, wherein the shim is attachable to and moves with the inner tube relative to the outer tube (par. 50, 24 or 31, Fig. on pg 26).
Regarding Claim 3, Xu discloses the assembly, wherein the inner tube comprises an inner sidewall extending between the upper and lower ends and having an axially extending primary groove segment (upper or lower 22) disposed toward the lower end, and wherein the 
Regarding Claim 4, Xu discloses the assembly, wherein the inner sidewall further comprises an auxiliary groove segment (the other of upper or lower 22) and wherein the shim (24 or 31) is attachable to the inner tube by being partially nested within the auxiliary groove (par. 49-50, Fig. on pg 26).
Regarding Claim 5, Xu discloses the assembly, wherein the auxiliary groove segment is substantially parallel to the primary groove segment (upper and lower 22, Fig. on pg 26).
Regarding Claim 7, Xu discloses the assembly, wherein the auxiliary groove segment is laterally aligned with the primary groove segment (upper and lower 22, Fig. on pg 26).
Regarding Claim 8, Xu discloses the assembly, wherein the auxiliary groove segment and primary groove segment are both part of a common recess and are contiguous with each other (upper and lower 22, Fig. on pg 26).
Regarding Claim 9, Xu as modified discloses the assembly, wherein the inner contact member (Xu: 24) can be partially received within the primary groove segment (Xu: upper 22) and the auxiliary groove segment (Xu: lower 22) when the shim (Xu: 31) is not disposed within the auxiliary groove segment and is repositionable within the common recess relative to the inner tube, and wherein the inner tube is configured so that the inner contact member (Xu: 24) is movable upwardly relative to the inner tube sidewall to a raised position and when the shim (Xu: 31) is attached the shim is positioned within the common recess (Xu: 22) adjacent a lower end of the inner contact member to support the inner contact member in the raised position 
Regarding Claim 10, Xu as modified discloses the assembly, wherein the auxiliary groove segment (Xu: upper 22) extends at least partially axially above the primary groove segment (Xu: lower 22) so that when the shim (Xu: 24) is partially nested within the auxiliary groove the shim is at least partially axially between the inner contact member (Xu: 31) and the outer contact member (Liu: 25) and the shim engages the outer contact member when the inner tube is in the intermediate position (Fig. on pg 26).
Regarding Claim 11, Xu as modified discloses the assembly, wherein the inner contact member (Xu: 31) has an axial upper surface that engages the outer contact member (Liu: 25) when the inner tube is in the extended position, and wherein the shim (Xu: 24) comprises an axial upper surface that engages the outer contact member (Liu: 25) and an axial lower surface that engages the axial upper surface of the inner contact member (Xu: 31) when the shim is attached and the inner tube is in the intermediate position (Fig. on pg 26).
Regarding Claim 13, Xu as modified discloses the assembly, wherein upper ends of both the primary groove segment and auxiliary segment remain within an interior of the outer tube when the inner tube is in the extended position. This is an obvious result of Xu modified by Liu, given that the inner contact member or shim housed within the primary and auxiliary groove segments would contact the outer contact member and prevent further extraction of the inner tube. 
Regarding Claim 16, Xu as modified discloses the assembly, wherein the outer contact member is removable (Liu: col. 2, lines 16-20, 37 Fig 2) and the inner tube is then movable to a 
Regarding Claim 17, Xu as modified discloses the assembly, wherein the shim is removable from inner tube and when the shim is removed the inner tube is again movable to the extended position. This would be an obvious result of the modification as stated above.
Regarding Claim 18, Xu discloses the assembly, wherein the inner contact member comprises an anti-rotation surface (24 or 31) that extends radially beyond from the inner sidewall and is slidably received within a corresponding axially extending channel (21) provided in an inner surface of the outer tube, and whereby rotation of the inner tube about the assembly axis is inhibited by engagement between the anti-rotation surface and the channel (par. 49-50, Fig. on pg 26).
Regarding Claim 19, Xu as modified discloses the assembly, wherein the positioning assembly further comprises a second shim (Xu: one of 31, Fig on pg 35 of translation) that is attachable to one of the inner tube and the outer tube and is positionable relative to the inner contact member (Xu: 24) and outer contact member (Liu: 25) so that when the second shim is attached to the one of the inner tube and the outer tube and the inner tube is moving from the retracted position toward the extended position at least one of the shim (Xu: one of 31), the second shim (Xu: another of 31) and the inner contact member (Xu: 24) engages the outer 
Regarding Claim 20, Xu discloses the assembly, further comprising a control assembly (42) configured to enable a user to selectably trigger movement of the inner tube between the extended and retracted positions (par. 51, Fig. on pg 26).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Liu and further in view of Sicz 7025522 (hereinafter Sicz). Xu as modified fails to disclose wherein the base assembly comprises a bushing toward the upper end of the outer tube to stabilize the movement of the inner tube, and wherein a lower surface of the bushing comprises the outer contact member. However, Sicz teaches wherein the base assembly comprises a bushing (62) toward the upper end of the outer tube to stabilize the movement of the inner tube (col. 4, lines 27-31, 62 Fig 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer contact member of the modified device of Xu with a bushing as taught by Sicz in order to reduce the amount of vibration/wiggle of the inner tube within the outer tube. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Liu and further in view of Bowers 10513300 (hereinafter Bowers).
Regarding Claim 14, Bowers teaches wherein the upper end of the outer tube comprises a sealing member (106) configured to seal against the inner tube to seal an interior of the outer 
Regarding Claim 15, Xu as modified discloses the assembly, wherein the upper ends of both the primary groove segment and auxiliary segment are spaced below an opposing lower edge the sealing member when the inner tube is in the extended position. This would necessarily result from the above modification since, as taught by Bowers (106 Fig 7), the sealing member is placed above the outer contact member.
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pittens 10189522, Watson 10450022, Kuo 9376159, Laird 8814109, Chien 8752893, McAndrews 8328454, Shirai 8177251, Turner 7306206, Hsu 2009/0108642, Hsu 2011/0097139, Chen 2012/0027510, Shirai 2016/0121952, Teixeira 2016/0304146, Tsai 2018/0127041, Winefordner 2019/0367114.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.B./Examiner, Art Unit 3632